               Case 2:21-mc-00088-RSL Document 6 Filed 08/05/21 Page 1 of 1



 1

 2

 3

 4

 5                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 6                                           AT SEATTLE
 7
      In re VALVE CORPORATION
 8
                                                                     Cause No. MC21-0088RSL
      -------------------------------------------------------
 9
      ELECTRONIC SCRIPTING PRODUCTS,                                 ORDER
10
      INC.,

11
                                Plaintiff,

12
                    v.

13
      HTC AMERICA INC.,

14
                                Defendant.

15

16
            On July 29, 2021, Valve Corporation filed a motion to quash and for protective order
17
     regarding a third-party deposition and document subpoena issued by the plaintiff in the
18
     underlying matter, Electronic Scripting Products, Inc. (“ESPi”). ESPi opposes the motion to
19
     quash on substantive grounds and requests that this matter be transferred to the Northern District
20
     of California pursuant to Fed. R. Civ. P. 45(f). In light of the contested nature of this proceeding,
21
     the Clerk of Court is directed to assign a civil action number.
22

23
            Dated this 5th day of August, 2021.
24

25

26                                                    Robert S. Lasnik
                                                      United States District Judge
27

28   ORDER - 1
